 

Exhibit 10.2




THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE ARE
OFFEREDPURSUANT TO AN EXEMPTION FROM REGISTRATION WITH THE SECURITIES AND
EXCHANGE COMMISION; HOWEVER, THE COMMISSION HAS NOT MADE AN INDEPENDENT
DETERMINATIONTHAT THE SECURITIES BEING OFFERED ARE EXEMPT FROM REGISTRATION. THE
SECURITIESAND EXCHANGE COMMISSION DOES NOT PASS UPON THE MERITS OF OR GIVE ITS
APPROVAL TOANY SECURITIES OFFERED OR THE TERMS OF THE OFFERING, NOR DOES IT PASS
UPON THEACCURACY OR COMPLETENESS OF ANY OFFERING CIRCULAR OR OTHER SELLING
LITERATURE.




CONVERTIBLE NOTE




FOR VALUE RECEIVED, Source Gold Corp., a Nevada corporation (hereinafter called
the "BORROWER"), hereby promises to pay to Greenshoe Investments (the "HOLDER"),
whose address for purposes hereof is,_______________, or his registered assigns
or successors in interest, or order, without demand, the sum of Thirty Thousand
Dollars ($30,000.00), on Demand (the "Maturity Date").




The following terms shall apply to this Note:




ARTICLE I

INTEREST




INTEREST RATE. There is no interest paid on this note




ARTICLE II

AMORTIZATION




PRINCIPAL PAYMENT. The Borrower shall repay the original principal amount of
this Note (to the extent such amount has not been converted pursuant to Article
III below), together with interest accrued to date on such portion of the
original principal amount not previously paid (collectively the
"PRINCIPALAMOUNT"), on the Maturity Date.




ARTICLE III

CONVERSION RIGHTS




3.1. CONVERSION INTO THE BORROWER'S COMMON STOCK.




(a) The Holder shall have the right, but not the obligation, from and after the
date hereof, and then at any time until this note is paid in full to convert all
or any portion of the principal portion of this Note and/or interest due and
payable into fully paid, non-assessable shares of common stock of the Borrower
as such stock exists on the date of issuance of this Note, or any shares of
capital stock of the Borrower into which such stock shall hereafter be changed
or reclassified (the "COMMON STOCK") at the conversion price set forth below
(the "CONVERSION PRICE") .





--------------------------------------------------------------------------------

Upon delivery to the Borrower of Holder's written request for conversion (the
date of giving such notice of conversion being a "CONVERSION DATE"), the
Borrower shall issue and deliver to the Holder within two business days from the
Conversion Date that number of shares of Common Stock for the portion of the
Note converted in accordance with the foregoing. The number of shares of Common
Stock to be issued upon each conversion of this Note shall be determined by
dividing that portion of the principal of the Note to be converted and interest,
if any, by the Fixed Conversion Price as of the Conversion Date. In the event of
any conversions of outstanding principal amount under this Note in part pursuant
to this Article III, such conversions shall be deemed to constitute conversions
of outstanding principal amount applying to the Principal Amount for the
Maturity Date in chronological order.




(b)The Conversion Price per share shall be one cent ($0. 01)




(c) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion, determined pursuant to Section 3.1 (a) and 3.1 (b),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows :




(i) Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation (excepting the transaction in process whereby the Borrower
will down stream certain operating assets to its consolidated and wholly owned
subsidiary), this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
such number and kind of shares or other securities and property as would have
been issuable or distributable on account of such consolidation, merger, sale or
conveyance, upon or with respect to the number of shares of Common Stock the
Holder could have acquired immediately prior to such consolidation, merger, sale
or conveyance based on the Fixed Conversion Price or the Conversion Price, as
the case may be, as of the closing date thereof. It is agreed that the discount
on conversion will be 40% off the bid price of common shares traded on the OTC
(BB) or one cent ($0. 01) per share, whichever is less. The foregoing provision
shall apply to successive transactions of a similar nature by any such successor
or purchaser. Without limiting the generality of the foregoing, the provisions
of this Section shall apply to such securities of such successor or purchaser
after any such consolidation, merger, sale or conveyance.




(ii) Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different· number of securities of any class or classes, this Note, as to the
unpaid principal portion thereof and accrued interest thereon, shall thereafter
be deemed to evidence the right to purchase an adjusted number of such
securities and kind of securities as would have been issuable as the result of
such change with respect to the number of shares of Common Stock into which the
Note would have been convertible immediately prior to such reclassification or
other change at the Fixed Conversion Price or the Conversion Price, as the case
may be, as of the effective date for such reclassification or change.




(iii) Stock Splits and Combinations. If the shares of Borrower's Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, the Holder of this Note shall not be prejudiced thereby. In the event the
shares of Borrower's Common Stock are subdivided or combined into a greater or
smaller number of shares of Common Stock, it is agreed that the conversion price
will be 40% off the bid price of common shares traded on the OTC (BB) or one
cent ($0. 01) per share, whichever is less, on the date of Notice of Conversion.




(d) During the period the conversion right exists, the Borrower will reserve
from its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Common Stock upon the full conversion of this Note,
and shall issue all such conversion shares to the order of an escrow holder
designated by Holder. The Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. The Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for escrowed shares of Common Stock that shall be due to Holder upon any
conversion of all or any portion of this Note.



--------------------------------------------------------------------------------




3.2 METHOD OF CONVERSION. This Note may be converted by the Holder in whole or
in part as described in Section 3.1 (a) hereof. Upon partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall, at
the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Note and interest which shall not have been converted
or paid.




3.3 FURTHER STOCK ISSUANCES. Borrower covenants and agrees that, for so long as
any amounts remain due hereunder, it shall not, without Holder's prior written
consent (which shall not be unreasonably withheld), make any material change in
its authorized or issued shares of any class, declare or pay any dividend or
other distribution, or issue, encumber, purchase or otherwise acquire any of its
shares of any class.




ARTICLE IV

EVENT OF DEFAULT




The occurrence of any of the following events is an Event of Default ("EVENT OF
DEFAULT"):




4.1 FAILURE TO PAY PRINCIPAL, INTEREST OR OTHER FEES. The Borrower fails to pay
any installment of principal, interest or other fees when due and such failure
continues for a period of fifteen (15) days after the due date.




4.2 BREACH OF COVENANT. The Borrower breaches any material covenant or other
term or condition of this Note in any material respect and such breach, if
subject to cure, continues for a period of thirty (30) days after written notice
to the Borrower from the Holder.




4.3 BREACH OF REPRESENTATIONS AND WARRANTIES. Any material representation or
warranty of the Borrower made herein, or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith or
therewith is false or misleading and can not be cured for a period of thirty
(30) days after written notice thereof is received by the Borrower from the
Holder.




4.4 RECEIVER OR TRUSTEE. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.




4.5 JUDGMENTS. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its property or other assets for
more than $50,000, and remains unvacated, unbonded or unstayed for a period of
thirty (30) days.




4.6 BANKRUPTCY. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors instituted by or against the Borrower.



--------------------------------------------------------------------------------

4.7 STOP TRADE. An SEC stop trade order or trading suspension of the Common
Stock for 5 consecutive days or 5 days during a period of 10 consecutive days,
exc1uding in a11 cases a suspension of all market trading.




4.8 FAILURE TO DELIVER COMMON STOCK OR REPLACEMENT NOTE. The Borrower's failure
to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note.




If an Event of Default occurs and is continuing, the Holder may make all sums of
principal, interest and other fees then remaining unpaid hereon and all other
amounts payable hereunder immediately due and payable, all without demand,
presentment or notice, or grace period, all of which hereby are expressly
waived.




ARTICLE V

MISCELLANEOUS




5.1 FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.




5.2 NOTICES. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Borrower at the address as set forth on the Signature page of this Note, and to
the Holder at the address set forth on the first page of this Note for Holder,
or at such other address as the Borrower or the Holder may designate by ten
days' advance written notice to the other party hereto.




5.3 AMENDMENT PROVISION. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.




5.4 ASSIGNABILITY. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder.




5.5 GOVERNING LAW. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada or in the federal courts located in the state of Nevada;
provided, however that the Holder may choose to waive this provision and bring
an action outside the state of Nevada. The Borrower agrees to submit to the
jurisdiction of such courts. The prevailing party shall be entitled to recover
from the other party their reasonable attorney's fees and costs. In the event
that any provision of this Note is invalid or unenforceable under any applicable
statute or rule of law, then such prov1s10n shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or unenforceability of
any other provision of this Note.



--------------------------------------------------------------------------------

5.6 MAX PAYMENTS. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the, Borrower to the Holder and thus refunded to the Borrower.




5.7 CONSTRUCTION. Each party acknowledges that they participated in the
preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor one party
against the other.




5.8 SIGNED FACSIMILE. A signed copy of this document sent by facsimile shall be
as valid as the original.




IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this 19 day of March, 2012.




 

Source Gold Corp., A

Nevada Corporation




By: /s/ Lauren Notar

Name: Lauren Notar

Title: President

Address:













 

--------------------------------------------------------------------------------

NOTICE OF CONVERSION




(To be executed by the holder to convert all or any portion of the Note)




The undersigned hereby e1ects to convert $___________ of the principal and
$_______ of the interest due on the Note issued by Source Go1d Corp., on
________, 2012, into Shares of Common Stock of Source Go1d Corp. (the
"Company"), according to the conditions set forth in such Note, as of the date
written be1ow.




Date of Conversion: ____________________________________




Shares To Be De1ivered:_________________________________




Signature: ____________________________________________




Print Name: ___________________________________________




Address: ______________________________________________
















































